              IN THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF HAWAII

JOHN ROBERT DEMOS, JR.,   )        CIV. NO. 19-00062 SOM-KJM
                          )
         Plaintiff,       )        ORDER DENYING MOTION FOR
                          )        RECONSIDERATION AND
    vs.                   )        APPLICATIONS TO PROCEED
                          )        IN FORMA PAUPERIS
THE U.S., THE U.S.A.,     )
WASH. D.C.,               )
                          )
         Defendants.      )
_________________________ )

            ORDER DENYING MOTION FOR RECONSIDERATION
         AND APPLICATIONS TO PROCEED IN FORMA PAUPERIS

     On February 6, 2019, this court dismissed this

action without prejudice to Plaintiff’s refiling with

concurrent payment of the filing fee, and warned

Plaintiff that it would take no action on any documents

filed without such payment.       See Dismissal Order, ECF

No. 4, PageID #17-18.     The court found that Plaintiff,

a Washington prisoner proceeding pro se, has accrued

three “strikes” pursuant to 28 U.S.C. § 1915(g),1 did

not allege that he was in imminent danger of serious



     1
        See, e.g., Demos v. State of Washington, No. 1:09-cv-1000
(D. Ill., Jun. 23, 2010); Demos v. United States, No. 1:08-cv-
11366 (D. Mass. Aug. 14, 2008); Demos v. Doe, No. 3:00-cv-00824
(S.D. Cal., Jul. 20, 2000).
physical injury when he commenced this action, and

therefore cannot proceed without payment of the civil

filing fee.   Id.; see also Andrews v. Cervantes, 493

F.3d 1047, 1053, 1055 (9th Cir. 2007).

    Plaintiff has now filed two in forma pauperis

applications showing that he is indigent, and he seeks

reconsideration on this basis.    Plaintiff has neither

submitted the filing fee nor alleged facts showing that

he was in imminent danger of serious physical injury

when he brought this action.     See ECF Nos. 7, 10.

    “A motion for reconsideration should not be

granted, absent highly unusual circumstances, unless

the district court is presented with newly discovered

evidence, committed clear error, or if there is an

intervening change in the controlling law,” and it “may

not be used to raise arguments or present evidence for

the first time when they could reasonably have been

raised earlier in the litigation.”     Marlyn

Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571

F.3d 873, 880 (9th Cir. 2009) (internal quotations

marks, citations, and   emphasis omitted).

                            2
      Because Plaintiff does not plausibly allege that he

was in imminent danger of serious physical injury when

he brought this action, he may not proceed in forma

pauperis in this action and there is no basis to

reconsider the Dismissal Order filed on February 6,

2019.

      Plaintiff’s Motion for Reconsideration and

Applications to Proceed In Forma Pauperis are DENIED.

The court will take no further action on any documents

filed herein.

      IT IS SO ORDERED.

      DATED:     March 7, 2019.



                                /s/ Susan Oki Mollway
                               Susan Oki Mollway
                               United States District Judge




Demos v. U.S., et al., No. 19-cv-00062 SOM-KJM; PSA Recon ‘19; J:\PSA Draft
Ords\SOM\Demos 19-62 som (dny, recon).wpd




                                      3
